Case 1:20-cv-03747-NRN Document 56 Filed 03/23/21 USDC Colorado Page 1 of 18




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-3747-NRN

KEVIN O’ROURKE, NATHANIEL L.
CARTER, LORI CUTUNILLI, LARRY D.
COOK, ALVIN CRISWELL, KESHA
CRENSHAW, NEIL YARBROUGH, and
AMIE TRAPP,

Plaintiffs, on their own behalf and of a class of
similarly situated persons,

v.

DOMINION VOTING SYSTEMS INC., a
Delaware corporation, FACEBOOK, INC., a
Delaware corporation, CENTER FOR TECH
AND CIVIC LIFE, an Illinois non-profit
organization, MARK E. ZUCKERBERG,
individually, PRISCILLA CHAN,
individually, BRIAN KEMP, individually,
BRAD RAFFENSPERGER, individually,
GRETCHEN WHITMER, individually,
JOCELYN BENSON, individually, TOM
WOLF, individually, KATHY BOOCKVAR,
individually, TONY EVERS, individually,
ANN S. JACOBS, individually, MARK L.
THOMSEN, individually, MARGE
BOSTELMAN, individually, JULIE M.
GLANCEY, DEAN KNUDSON, individually,
ROBERT F. SPINDELL, JR, individually, and
DOES 1-10,000,

Defendants.



     DEFENDANT FACEBOOK, INC.’S REPLY IN SUPPORT OF ITS MOTION TO
                               DISMISS
Case 1:20-cv-03747-NRN Document 56 Filed 03/23/21 USDC Colorado Page 2 of 18




I.      INTRODUCTION

        Plaintiffs’ opposition fails to overcome Facebook’s dispositive arguments requiring

dismissal of the Complaint. Plaintiffs admit their claims rest on allegations about how the

purported “actions of key players who participated in the administration of the 2020 President

election” left them “questioning the integrity” of the election. Dkt. 40 at 1. They also concede

that resolving their doubts about the election results is the purpose of their self-proclaimed “private

attorney general” suit. Id. at 2. But Plaintiffs’ general and subjective feelings about the election

cannot satisfy the basic prerequisites for a cognizable claim against Facebook in this jurisdiction

or anywhere else.

        Plaintiffs cannot escape the fact that they have not alleged any specific Facebook conduct

in Colorado that gives rise to their sweeping claims against Facebook about the election’s

administration in other states. Nor have Plaintiffs explained how they have suffered any personal

and particularized injury based on their general dissatisfaction with the election’s administration,

much less how any of the remedies they seek could redress that grievance. Plaintiffs do not have

standing as purported private attorneys general to raise claims based on the fact that others voted

in the election or even to vindicate their own subjective perceptions about the integrity of the

election. Plaintiffs seek to litigate their generalized election grievances months after courts and

legislatures in the relevant states affirmed their states’ election rules, the relevant state legislatures

and Congress confirmed the election results, a new President was inaugurated, and the U.S.

Supreme Court agreed that actual state attorneys general lacked standing to bring the same sort of

challenges to election conduct in other states.




                                                    1
Case 1:20-cv-03747-NRN Document 56 Filed 03/23/21 USDC Colorado Page 3 of 18




       Plaintiffs likewise cannot justify bringing any of their constitutional claims against

Facebook—a private company. Facebook’s ordinary private conduct in running a social media

platform, allowing its employees to engage in private philanthropy, or publishing information

about how to register to vote is a far cry from state conduct. And Plaintiffs cannot plead their

claims around either the applicable Section 230 immunity or Facebook’s entitlement to exercise

its own well-settled First Amendment rights.

       The Complaint should be dismissed with prejudice.1

II.    PLAINTIFFS FAIL TO SHOW THAT FACEBOOK’S CONDUCT AROSE OUT
       OF ITS CONTACTS WITH COLORADO

       Plaintiffs assert that personal jurisdiction over Facebook lies in Colorado because “[c]ertain

Plaintiffs are located within the District of Colorado, and most of the Plaintiffs and class members

currently use Facebook services, have been targeted as users, have been shadow banned by

Facebook, or other members of the enterprise, or have been injured through the bad faith

censorship of important content.” Dkt. 40 at 23-24. These allegations cannot establish either

general or specific personal jurisdiction over Facebook in Colorado on the constitutional claims

that Plaintiffs have alleged.

       Plaintiffs premise their personal jurisdiction argument on an incorrect statement of the law.

A court may not “obtain either general or specific jurisdiction over a defendant” by “[a]pplying



1
    While Plaintiffs’ brief invokes 18 U.S.C. §§ 1961, 1962, and 1964 (Dkt. 40 at 3), and makes
several vague references to racketeering (e.g., id. at 20), their Complaint alleges no cause of action
under these statutes. Plaintiffs further seek to rely on a litany of internet sources, which are not
cited in the Complaint. “[A] document [that] is neither quoted nor referenced in the operative
pleading, nor sufficiently alleged as authentic and undisputed, . . . may not be considered for a
Rule 12(b)(6) analysis.” Stephens v. Embassy Cite Mgmt., LLC, 2021 WL 857770, at *4 (D. Colo.
Mar. 8, 2021).
                                                  2
Case 1:20-cv-03747-NRN Document 56 Filed 03/23/21 USDC Colorado Page 4 of 18




the ‘minimum contacts’ analysis.” Dkt. 40 at 24. General jurisdiction instead lies over a

corporation only in the jurisdiction where the corporation is “at home.” Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011). There is no dispute that Facebook is not “at

home” in Colorado because neither Facebook’s “place of incorporation” nor its “principal place

of business” are in the state. Id. In fact, Plaintiffs concede Facebook is a “Foreign Entity” to

Colorado. Dkt. 40 at 25 (citing Facebook’s registration statement).

          Plaintiffs’ specific personal jurisdiction argument fares no better. The mere fact that

certain Plaintiffs reside in Colorado cannot confer specific jurisdiction over Facebook in this

state—the question of specific personal jurisdiction looks at a defendant’s conduct in the state, not

the residency of the plaintiffs. See Anzures v. Flagship Restaurant Group, 819 F.3d 1277, 1281

(10th Cir. 2016) (observing that “the fact that [Plaintiff] was affected in Colorado (because he

resides there) is insufficient to authorize personal jurisdiction over defendants”). To establish

specific personal jurisdiction, Plaintiffs must show that actual conduct by Facebook in Colorado

gave rise to their specific claims related to the election’s administration. This they cannot do as

their laundry list of purported election grievances pertain to events that took place wholly in other

states.

          The same holds true of Plaintiffs’ new, unpled assertion that Facebook sometimes works

with a non-defendant Colorado-based fact checking company, which, even if true, would not

satisfy the requirements of specific personal jurisdiction over their election-related constitutional

claims. Plaintiffs do not plead that this fact checking entity engaged in any Colorado conduct

related to their specific claims surrounding the election and voting in other states. And Facebook

having an agent in Colorado to accept service of process does not satisfy Plaintiffs’ burden either


                                                 3
Case 1:20-cv-03747-NRN Document 56 Filed 03/23/21 USDC Colorado Page 5 of 18




as “service, in and of itself, is an inadequate contact with the state . . . to create specific

jurisdiction.” Costilla v. Hall & Ludlam, 2017 WL 2591428, at *4 (D. Colo. June 15, 2017)

(citation omitted). Given their conclusory allegations, Plaintiffs fail to establish any basis for this

Court to conclude it has personal jurisdiction over Facebook in Colorado on these particular

claims.

III.      PLAINTIFFS DO NOT HAVE STANDING TO ASSERT THEIR CLAIMS

          Plaintiffs assert several purported standing arguments, none of which hold water. In

essence, Plaintiffs seem to contend that seeking nominal damages means they have satisfied

Article III standing. Dkt. 40 at 21–22 (citing Uzuegbunam v. Preczewski, 592 U.S. ___ (Mar. 8,

2021) (slip op.)). But the mere fact that nominal damages may in appropriate circumstances

redress a completed constitutional injury says nothing about whether Plaintiffs have alleged that

they personally have suffered a cognizable injury here that is specific, concrete, and sufficiently

particularized to establish standing. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560‒61 (1992). Nor

does it show that any of Plaintiffs’ general grievances with the election are fairly traceable to

Facebook’s conduct.

          Plaintiffs continue to allege that “[a]ll qualified voters have a constitutionally protected

right to vote,” the purported denial of which they seek to vindicate. Dkt. 40 at 21–23. Yet Plaintiffs

still fail to explain with any specificity how their right to vote has been denied by the fact that

citizens in other states were allowed, encouraged, or helped to vote. Id. Quite the opposite,

Plaintiffs attest they either voted or voluntarily chose not to vote based on subjective feelings about




                                                   4
Case 1:20-cv-03747-NRN Document 56 Filed 03/23/21 USDC Colorado Page 6 of 18




whether their preferred choice in candidate would prevail.2 Nor do they ever explain how any

“alleged violation of the right to vote arises from an invidious classification … to which [they] are

subject” that caused their votes to be “discounted.” Bognet v. Sec’y of Commonwealth of Pa., 980

F.3d 336, 358 (3d Cir. 2020) (quoting Reynolds v. Sims, 377 U.S. 533, 55 n.29 (1964)). Plaintiffs

have no personal injury that can be redressed by their claims for relief or the courts generally—

nominal damages or not.

       Numerous federal courts have already reached this same conclusion in dismissing claims

resting on the same purported injury to voters writ large or subjective perceptions related to the

election’s administration or outcome. See, e.g., Feehan v. Wisc. Elections Comm., 2020 WL

7250219, at *8 (E.D. Wisc. Dec. 9, 2020) (dismissing case as voter has no judicially cognizable

interest in challenging state and local regulations facilitating expanded voting options); King v.

Whitmer, 2020 WL 7134198, at *9 (E.D. Mich. Dec. 7, 2020) (same); Bowyer v. Ducey, 2020 WL

7238261, at *5 (D. Ariz. Dec. 9, 2020) (rejecting vote dilution claim based on alleged problems

with election administration where “[a]bsent from the Complaint is an allegation that Plaintiffs . . .

were deprived of their right to vote”). As the Eleventh Circuit explained in Wood v. Raffensperger,


2
  See Compl. Exh. 1 (Affidavit of Kevin Patrick O’Rourke), ¶ 11 (“I have, for the previous two
presidential election cycles, not voted . . .”); Id. Exh. 2 (Affidavit of Nathaniel L. Carter), ¶ 6 (“I
participated as a voter in the November 3, 2020 federal election for President and Vice President
of the United States of America”); Id. Exh. 3 (Affidavit of Lori Ann Cutinilli), ¶ 4 (“I participated
as a Colorado registered voter in the November 3, 2020 presidential election”); Id. Exh. 5
(Affidavit of Larry D. Cook), ¶ 3 (“ I am a registered voter in Los Angeles County and have voted
in most elections, including the 2020 Presidential election held on November 3rd, 2020”); Id. Exh.
6 (Affidavit of Kesha Charmaine Crenshaw), ¶ 6 (“I participated as a voter in the November 3,
2020 federal election for President and Vice President of the United States of America”); Id. Exh.
7 (Statement of Neil Yarbrough), ¶ 9 (Colorado Plaintiff stating “I’m sorry and embarrassed to say
that I have no faith in our elections, and did not even vote in this last election”); Id. Exh. 8
(Statement of Amie D. Trapp), ¶ 6 (“I participated as a voter in the November 3, 2020 federal
election for President and Vice President of the United States of America”)
                                                  5
Case 1:20-cv-03747-NRN Document 56 Filed 03/23/21 USDC Colorado Page 7 of 18




registered voters have no general standing to challenge the basic administration of an election,

such as the counting of ballots, under the Electors Clause, Equal Protection Clause, and Due

Process Clause as “no single voter is specifically disadvantaged if a vote is counted improperly.”

981 F.3d 1307, 1314–15 (11th Cir. 2020). A voter’s claims about “vote dilution in th[at] context”

are nothing more than “a paradigmatic generalized grievance.” Id.; see also, e.g., Gill v. Whitford,

138 S.Ct. 1916, 1933 (2018) (plaintiffs cannot plead claims “about group political interests” rather

than “individual legal rights” as federal courts are “not responsible for vindicating generalized

partisan preferences”). So too here.

       It is fatal to Plaintiffs’ cause that they continue to base their standing arguments on the

mere assertion that “every registered voter was deprived of a fair and legitimate process

administered by the relevant state actors.” Dkt. 40 at 22. These allegations, parroted from the

litany of already dismissed cases, fail to establish standing and, on their face, are the sort of

generalized “the law . . . has not been followed” grievance that cannot establish standing. Lance

v. Coffman, 549 U.S. 437, 442 (2007); see also Dkt. 22 at 6 (collecting cases); Dkt. 41 at 6

(collecting cases).3 This suit is of the same ilk.

       Nor do Plaintiffs ever address how Facebook’s conduct as a private company is traceable

in any way—much less “fairly traceable”—to their alleged grievance that voting rights were

somehow infringed in the election. This is a separate and independent legal requirement for

standing. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). Plaintiffs do not and cannot


3
   In fact, one court recently referred counsel in a similar case to the Grievance Committee for
bringing election-related claims on debunked election fraud allegations and legal bases foreclosed
by precedent, especially where counsel continued to press the same arguments after being
confronted with obvious fatal problems with their suit. Wisconsin Voters Alliance v. Pence, 2021
WL 686359, at *2 (D.D.C. Feb. 19, 2021).
                                                     6
Case 1:20-cv-03747-NRN Document 56 Filed 03/23/21 USDC Colorado Page 8 of 18




plausibly allege that Facebook’s mere publication of content online from other users somehow

prohibited them from being able to vote or have their vote counted, and certainly it could not have

done so on the basis that they belong to a protected class of voters.

       And, finally, Plaintiffs never address how most of the relief they seek beyond nominal

damages could remedy any purported injury to general voting rights from the administration of the

last election. For example, despite their contention that this suit is not “the latest in a series of

failed attempts to overturn the 2020 Presidential election” (Dkt. 40 at 2), they in fact seek a

declaration that “the actions of the Defendants,” including state officials in Michigan, Georgia,

Pennsylvania, and Wisconsin, related to the election were “unconstitutional and ultra vires, thereby

making them legal nullities.” Compl., Prayer for Relief. Plaintiffs are not entitled to re-litigate

the results of the 2020 election and seek a re-do in every jurisdiction in America.

IV.    PLAINTIFFS FAIL TO SHOW THAT FACEBOOK IS A STATE ACTOR

       Plaintiffs concede their constitutional claims require Facebook be a state actor. Dkt. 40 at

18. Yet Plaintiffs make only two arguments—both of which are foreclosed by precedent—that

Facebook’s ordinary private business conduct is actually state action.

       First, Plaintiffs allege that Facebook’s monitoring of its social media platform is state

action because its private social media platform is equivalent to a “company town.” Dkt. 40 at 15-

16 (citing Marsh v. Alabama, 326 U.S. 501, 505-06 (1946)). But the Supreme Court has rejected

Plaintiffs’ theory that merely providing a forum for speech transforms a private company into a

state actor subject to the First Amendment’s protections. Manhattan Community Access Corp. v.

Halleck, 139 S. Ct. 1921, 1928 (2019) (First Amendment “prohibits only governmental

abridgement of speech” and “does not prohibit private abridgement of speech.”). Multiple federal


                                                 7
Case 1:20-cv-03747-NRN Document 56 Filed 03/23/21 USDC Colorado Page 9 of 18




courts likewise have confirmed that Facebook’s provision of a social media forum does not

transform its private editorial decisions about what to publish and what not to publish into state

action or censorship. See, e.g., Zimmerman v. Facebook, Inc., 2020 WL 5877863, at *2 (N.D. Cal.

Oct. 2, 2020) (“To the extent that the constitutional claims are free speech claims premised on the

blocking of the plaintiffs’ accounts, they fail because Facebook is not a state actor.”); Forbes v.

Facebook, Inc., 2016 WL 676396, at *2 (E.D.N.Y. Feb. 18, 2016) (same).4 Rather, “a private

entity may qualify as a state actor when it exercises ‘powers traditionally exclusively reserved to

the State’’—which “‘very few’ functions fall into.” Manhattan, 139 S.Ct. at 1928–29. The state

has never—much less traditionally or exclusively—been known to operate social media platforms.

Id. at 1929 (stating that “[t]he relevant function in this case is operation of public access channels

on a cable system,” and holding that function “has not traditionally and exclusively been performed

by government”). Such a function is hardly equivalent to stepping into the shoes of the State to

operate all the “municipal functions” of a town as the State typically does. There is no basis to

treat Facebook as a state actor merely because it offers one popular online option among an endless

multitude of online forums upon which Plaintiffs can post content. Indeed, Plaintiffs’ efforts to




4
   Freedom Watch, Inc. v. Google, Inc., 368 F. Supp. 3d 30, 40 (D.D.C. 2019) (dismissing First
Amendment claims against Facebook, Google, and Twitter); Davison v. Facebook, Inc., 370 F.
Supp. 3d 621, 629 (E.D. Va. 2019) (“Facebook cannot be deemed a state actor,” and therefore
“Facebook has, as a private entity, the right to regulate the content of its platforms as it sees fit”),
aff’d per curiam, 774 F. App’x 162 (4th Cir. Aug. 7, 2019); Fehrenbach v. Zeldin, 2018 WL
4242452, at *2–3 (E.D.N.Y. Aug. 6, 2018) (dismissing claims against Facebook for failure to
establish it is a state actor); Nyabwa v. Facebook, 2018 WL 585467, at *1–2 (S.D. Tex. Jan. 26,
2017) (same); Shulman v. Facebook.com, 2017 WL 5129885, at *4 (D.N.J. Nov. 6, 2017) (same);
Young v. Facebook, Inc., 2010 WL 4269304, at *2–3 (N.D. Cal. Oct. 25, 2010); see also Green v.
AOL, 318 F.3d 465, 472 (3d Cir. 2003) (AOL is not “transformed” into a state actor because it
“opens it network to the public”); Howard v. AOL, 208 F.3d 741, 754 (9th Cir. 2000) (same).
                                                   8
Case 1:20-cv-03747-NRN Document 56 Filed 03/23/21 USDC Colorado Page 10 of 18




 use the courts to force Facebook—a private company—to publish their preferred content would

 violate Facebook’s First Amendment rights—not the other way around. See infra at 11.

        Second, Plaintiffs implausibly allege that Facebook “administer[ed the] elections of public

 officials” merely because it did not prevent its CEO from making private donations to certain

 organizations or published online content about how to register and vote.5 Dkt. 40 at 17–18.

 Again, Plaintiffs fail to plead that Facebook itself ever donated anything to anyone. But Plaintiffs

 also fail to provide any caselaw refuting Facebook’s showing that “mere allegations regarding the

 donation of money are not sufficient to allege concerted activity between a private individual and

 a state actor for purposes of Section 1983.” Dkt. 23 at 11. The well-established rule in the Tenth

 Circuit is that wholly conclusory assertions made about a “joint enterprise” involving a private

 actor is not enough to transform that private actor’s conduct into state action. See Sooner Prods.

 Co. v. McBride, 708 F.2d 510, 512 (10th Cir. 1983) (“mere conclusory allegations with no

 supporting factual averments are insufficient; the pleadings must specifically present facts tending

 to show agreement and concerted action”); Silva v. US Bank, Nat’l Assoc., 294 F. Supp. 3d 1117,

 1133 (D. Colo. 2018) (same).

        It is also not enough for Plaintiffs to assert in conclusory fashion that Facebook’s

 independent editorial decisions about what to publish on its platforms somehow transform

 Facebook into having administered an election. A private entity’s independent conduct is never


 5
    Plaintiffs make several conclusory references to Facebook serving as the “alter ego” of Mark
 Zuckerberg. Not only are their allegations against Mr. Zuckerberg absurd, Plaintiffs also
 fundamentally misunderstand, at best, or intentionally misstate, at worst, the legal framework for
 their conclusory alter ego references. Frank v. U.S. West, Inc., 3 F.3d 1357, 1362 n.2 (10th Cir.
 1993) (explaining alter ego tests allow a principal to be held liable for the actions of its agent
 where the principal “exercises extensive control over the acts of the” agent). Regardless, Plaintiffs
 fail to explain how the conclusory allegations they recite could meet any possible alter ego test.
                                                  9
Case 1:20-cv-03747-NRN Document 56 Filed 03/23/21 USDC Colorado Page 11 of 18




 state conduct. And there is plainly no conduct to suggest that any of the state defendants “ha[ve]

 so far insinuated [themselves] into a position of interdependence with a private party that [they]

 must be recognized as a joint participant in the challenged activity.’” Brill v. Correct Care

 Solutions, LLC, 286 F. Supp. 3d 1210, 1216 (D. Colo. 2018) (quoting Gallagher v. Neil Young

 Freedom Concert, 49 F.3d 1442, 1447, 1451 (10th Cir. 1995)).6

 V.     PLAINTIFFS CANNOT STATE A CLAIM AGAINST SECTION 230’S
        CONSTITUTIONALITY

        Plaintiffs summarily assert that Section 230 is unconstitutional both on its face and as

 applied to Facebook. As an initial matter, nowhere in Plaintiffs’ Complaint do they bring a facial

 challenge to Section 230’s constitutionality—nor could they bring that claim.

        Plaintiffs have no standing to assert that Section 230 is unconstitutional because the statute

 merely provides immunity from liability to private “interactive computer service” providers

 based on content created by others. Section 230 does not compel speech or even require that any

 particular speech be published or removed by a company. Quite the opposite, it ensures the law

 will not be used to force private entities to censure or publish any particular speech out of a fear

 of liability for doing so. Plaintiffs have no First Amendment or any other constitutional right

 implicated by Section 230. United States v. Ramos, 695 F.3d 1035, 1047 (10th Cir. 2012) (“‘A



 6
   Moreover, a long line of courts have already rejected Plaintiffs’ underlying arguments that the
 CTCL grants to which they point could give rise to any constitutional claim even against the
 organization that actually made these grants. Dkt. 41 at 1-2, fn. 1 (collecting eight federal district
 court cases, three unanimous appellate panels, and two Supreme Court Justice statements rejecting
 claims); see also id. at 9–10 (collecting cases that a private actor’s mere donation of funds to state
 actors does not transform the private actor into a state actor). This correct and unanimous
 consensus that CTCL was not transformed into a state actor demonstrates Plaintiffs had no
 reasonable legal basis to bring these constitutional claims against Facebook, which is several steps
 further removed from these grants.
                                                  10
Case 1:20-cv-03747-NRN Document 56 Filed 03/23/21 USDC Colorado Page 12 of 18




 party has standing to challenge the constitutionality of a statute only insofar as it has an adverse

 impact on his own rights.’”) (quoting Cty. Court v. Allen, 442 U.S. 140, 154–55 (1979)).

        Plaintiffs thus cannot state a constitutional claim against Section 230. Put simply, Section

 230 is not government censorship. While “[t]he First Amendment … protects the right to be free

 from government abridgement of speech,” the government “is not required to assist others in

 funding the expression of particular ideas, including political ones.” Ysursa v. Pocatello Ed. Ass’n,

 555 U.S. 353, 358 (2009). Facebook’s decisions about what content appears on its platform, as

 exercised through its editorial decisions, is conduct protected by the First Amendment. See also

 Pittsburgh Press Co. v. Pittsburgh Comm’n on Human Relations, 413 U.S. 376, 391 (1973) (“[W]e

 reaffirm unequivocally the protection afforded to editorial judgment.”).

        Indeed, numerous courts have already affirmed that an internet forum’s “actions … in

 determining whether certain [content is] contrary to the [forum’s] guidelines and thereby subject

 to removal” fall within the First Amendment’s protections. See, e.g., La’Tiejira v. Facebook, 272

 F. Supp. 3d 981, 987 (S.D. Tex. 2017) (Facebook’s editorial decisions “arise from the exercise of

 Facebook Defendants’ free speech right to publish others’ speech on its platform”); Publius v.

 Boyer-Vine, 237 F. Supp. 3d 997, 1008 (E.D. Cal. 2017) (website has a “First Amendment right to

 distribute and facilitate protected speech”); Zhang v. Baidu.com Inc., 10 F. Supp. 3d 433, 437

 (S.D.N.Y. 2014) (online publishers have a First Amendment right to distribute others’ speech and

 exercise editorial control on their platforms because “the First Amendment’s protections apply

 whether or not a speaker articulates, or even has, a coherent or precise message, and whether or

 not the speaker generated the underlying content in the first place”); Davison, 370 F. Supp. 3d at




                                                  11
Case 1:20-cv-03747-NRN Document 56 Filed 03/23/21 USDC Colorado Page 13 of 18




 629 (“Facebook has, as a private entity, the right to regulate the content of its platforms as it sees

 fit.”).7

 VI.        SECTION 230 BARS LIABILITY FOR PLAINTIFFS’ CLAIMS

            Plaintiffs fail to address the fact that Section 230(c)(1) provides Facebook with immunity

 for editorial decisions made on its platform, focusing instead entirely on Section 230(c)(2). Dkt.

 23 at 12-14. Plaintiffs’ failure to address Section 230(c)(1) thus alone compels dismissal because

 it implies that Plaintiffs either agree that Facebook is immune from liability under Section

 230(c)(1) or they have no response. Cf. Sands v. Integon Nat’l Ins. Co., 2020 WL 7027442, at *5

 n.3 (D. Colo. Nov. 30, 2020) (“Defendants made additional arguments in their reply that are not

 in direct response to plaintiff’s response brief. As a result, the Court will not consider those

 arguments.”)

            Rather than address Facebook’s argument head on, Plaintiffs pivot to argue that Facebook

 is not immune under Section 230(c)(2). Dkt. 40 at 17-18. And their sole challenge to immunity

 under the statute rests on its conclusory allegation that Facebook lacked “good faith” under Section

 230(c)(2). Dkt. 40 at 5, 12–13.

            But it is well-settled law that Section 230(c)(1) applies with equal force to bar liability on

 Plaintiffs’ claims. See, e.g., Ben Ezra, Weinstein, & Co. v. AOL, 206 F.3d 980, 986 (10th Cir.

 2000) (Section 230 was enacted “to forbid the imposition of publisher liability on an [ICS] for the



 7
   In seeking an order to prevent Facebook or its employees from donating money to private causes,
 publishing information about how to register to vote, and the like, Plaintiffs ironically seek to rely
 on Buckley v. Valeo, 424 U.S. 1 (1976), a case that held certain provisions in a statute seeking to
 impose campaign finance limits on private actors like Facebook and its employees were an
 unconstitutional restriction on the private entities’ speech.


                                                     12
Case 1:20-cv-03747-NRN Document 56 Filed 03/23/21 USDC Colorado Page 14 of 18




 exercise of its editorial and self-regulatory functions.”); Green v. AOL, 318 F.3d 465, 481 (3d Cir.

 2003) (“Section 230 ‘specifically proscribes liability” “relating to the monitoring, screening, and

 deletion of content from its network—actions quintessentially related to a publisher’s role.”).8

 Congress specifically recognized in enacting Section 230 that “[i]t would be impossible for service

 providers to screen each of their millions of postings for possible problems” and thus expressly

 sought to give providers immunity to ensure any failure to achieve perfection in their moderation

 of content did not subject them to liability. Zeran v. AOL, 129 F.3d 327, 331 (4th Cir. 1997); see

 also Klayman v. Zuckerberg, 753 F.3d 1354, 1358 (D.C. Cir. 2014) (“It would make nonsense of

 [Section 230] to say that [ICS] must lack the capacity to police content when the Act expressly

 provides them with immunity for doing just that.”). And Section 230(c)(1) by its plain terms also

 does not impose any “good faith” requirement on a platform’s editorial decisions.

        Rather, Section 230(c)(2) covers Facebook’s alleged content moderation under the good

 faith standard even assuming all of Plaintiffs’ allegations as true. As courts have recognized,


 8
    See also Lancaster v. Alphabet Inc., 2016 WL 3648608, at *2-3 (N.D. Cal. July 8, 2016) (claim
 cannot be premised on decision to remove certain content); Barnes v. Yahoo!, Inc., 570 F.3d 1096,
 1103 (9th Cir. 2009) (decision to “remov[e] content is something publishers do, and to impose
 liability on the basis of such conduct necessarily involves treating the liable party as a publisher”);
 Fair Hous. Council of San Fernando Valley v. Roommates.Com, LLC, 521 F.3d 1157, 1170-71
 (9th Cir. 2008) (“any activity that can be boiled down to deciding whether to exclude material that
 third parties seek to post online is perforce immune under section 230”); Riggs v. MySpace, Inc.,
 444 F. App’x 986, 987 (9th Cir. 2011) (affirming Section 230 immunity barred liability on claims
 “arising from MySpace’s decisions to delete Riggs’s user profiles on its social networking website
 yet not delete other profiles”); Sikhs for Justice, Inc. v. Facebook, Inc., 697 F. App’x 526 (9th Cir.
 2017) (Section 230 immunity applied to claims “seek[ing] to hold Facebook liable as a publisher
 for hosting, and later blocking, [plaintiff’s] online content”); Murawski v. Pataki, 514 F. Supp. 2d
 577, 591 (S.D.N.Y. 2007) (“Deciding whether or not to remove content or deciding when to
 remove content falls squarely within Ask.com’s exercise of a publisher’s traditional rule and is
 therefore subject to the CDA’s broad immunity.”); Doe v. MySpace, Inc., 528 F.3d 413, 419 (5th
 Cir. 2008) (“so long as a third party willingly provides the essential published content, the [ICS]
 receives full immunity, regardless of the specific editing or selection process”)
                                                   13
Case 1:20-cv-03747-NRN Document 56 Filed 03/23/21 USDC Colorado Page 15 of 18




 “traditional editorial functions often include subjective judgments” and “permitting litigation and

 scrutiny [of mere] motive could result in the ‘death by ten thousand duck-bites’” that would

 fundamentally undermine Section 230. Levitt v. Yelp! Inc., 2011 WL 5079526, at *8 (N.D. Cal.

 Oct. 26, 2011); see also Domen v. Vimeo, Inc., 2021 WL 922749, at *2-4 (2d Cir. Mar. 10, 2021)

 (observing that Section 230(c)(2) “explicitly provides protection for restricting access to content

 that providers consider objectionable, . . . granting significant subjective discretion”). “[C]lose

 cases [thus] . . . must be resolved in favor of immunity, lest [courts] cut the heart out of section

 230.” Roommates.Com, 521 F.3d at 1174. Here, Plaintiffs at most seem to allege that they believe

 Facebook does not publish or moderate content in a manner consistent with the First Amendment’s

 content neutral standards. But, again, the First Amendment does not apply to Facebook, and

 Facebook’s decisions not to publish certain content cannot alone constitute bad faith as a result.

 Domen, 2021 WL 922749, at *4 (“Given the massive amount of user-generated content available

 on interactive platforms, imperfect exercise of content-policing discretion does not, without more,

 suggest that enforcement of content policies was not done in good faith”). Moreover, mere claims

 that a platform selectively enforces its content moderation policies are insufficient to survive a

 motion to dismiss under Section 230(c)(2). See, e.g., e360insight, LLC v. Comcast Corp., 546 F.

 Supp. 2d 605, 609 (N.D. Ill. 2008) (bad faith inadequately plead where plaintiff merely complained

 others were allowed to engage in similar conduct); Holomaxx Techs v. Microsoft Corp., 783 F.

 Supp. 2d 1097, 1105 (N.D. Cal. 2011). Plaintiffs have neither alleged, nor plead, any bad faith

 conduct sufficient to avoid a motion to dismiss their claims.

        Regardless, Plaintiffs’ exclusive focus on the independent good faith exception in

 § 230(c)(2) is similarly misplaced. Plaintiffs nowhere allege any conduct by Facebook that could


                                                 14
Case 1:20-cv-03747-NRN Document 56 Filed 03/23/21 USDC Colorado Page 16 of 18




 rise to the level of “bad faith” here. Instead, Plaintiffs conflate the test for the reasonableness of

 a state actor’s conduct and the good faith exception in Section 230(c)(2), which governs an

 interactive computer service’s conduct. Dkt. 40 at 17-18. These are not the same.

 VII.   CONCLUSION

        For the reasons stated above, Plaintiffs’ lawsuit and all of its claims are irrevocably and

 fundamentally flawed. Plaintiffs also fail to address many of the arguments raised by Facebook

 in its Motion to Dismiss, including numerous pleading failures related to its various claims. Dkt.

 23 at 14–15. This suit should be dismissed with prejudice.




                                                  15
Case 1:20-cv-03747-NRN Document 56 Filed 03/23/21 USDC Colorado Page 17 of 18




 Dated: March 23, 2021

                                   Respectfully submitted,



                                   /s/ Joshua S. Lipshutz

                                   Joshua S. Lipshutz
                                   GIBSON DUNN & CRUTCHER LLP
                                   1050 Connecticut Avenue, NW
                                   Washington, DC 20036
                                   Telephone:    202.955.8217
                                   Facsimile:    202.530.9614
                                   Email:        jlipshutz@gibsondunn.com

                                   Ryan T. Bergsieker
                                   Natalie J. Hausknecht
                                   GIBSON, DUNN & CRUTCHER LLP
                                   1801 California Street, Suite 4200
                                   Denver, CO 80202-2642
                                   Telephone:     303.298.5700
                                   Facsimile:     303.298.5907
                                   Email:         rbergsieker@gibsondunn.com
                                                  nhausknecht@gibsondunn.com

                                   Craig B. Streit
                                   GIBSON, DUNN & CRUTCHER LLP
                                   555 Mission Street, Suite 3000
                                   San Francisco, CA 94105
                                   Telephone: 415.393.8225
                                   Facsimile:      415.374.8487
                                   Email:          cstreit@gibsondunn.com

                                   Attorneys for Facebook, Inc.




                                     16
Case 1:20-cv-03747-NRN Document 56 Filed 03/23/21 USDC Colorado Page 18 of 18




                                 CERTIFICATE OF SERVICE

        I hereby certify that on March 23, 2021, I electronically filed a copy of the foregoing with

 the Clerk of the Court using the CM/ECF system, which will send notifications of such filing to

 the e-mail addresses denoted on the Court’s Electronic Mail Notice List.




                                              /s/ Joshua S. Lipshutz
                                              Joshua S. Lipshutz




                                                17
